Exhibit 10.3

 

SANCHEZ ENERGY CORPORATION

 

SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

 

PHANTOM STOCK AGREEMENT

 

Participant:

 

Address:

 

Number of Phantom Shares:

 

Date of Grant:

 

Vesting of Phantom Shares:

 

 

 

Vesting Date

 

Vested %

 

 

 

 

 

331/3

%

 

 

 

 

331/3

%

 

 

 

 

331/3

%

 

 

 

 

Total: 100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Second Amended and Restated 2011 Long Term Incentive Plan, as
amended from time to time in accordance with its terms (the “Plan”), an award
(this “Award”) pursuant to Section 6(b) of the Plan of shares of Phantom Stock
(the “Phantom Shares”), effective as of the “Date of Grant” as set forth above,
upon and subject to the terms and conditions set forth in this Phantom Stock
Agreement (this “Agreement”) and in the Plan, which are incorporated herein by
reference.  Each Phantom Share subject to this Award represents a notional share
granted under the Plan that upon vesting and settlement would entitle the
Participant to receive an amount of cash equal to the Fair Market Value of one
Common Share as of the applicable Vesting Date (as defined below). The Phantom
Shares will be credited to a separate account maintained for the Participant on
the books of the Company (the “Account”) and will vest and be settled in
accordance with Section 3 below.  Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

 

1.                                      EFFECT OF THE PLAN. The Phantom Shares
granted to Participant are subject to all of the provisions of the Plan and this
Agreement, together with all rules and determinations from time to time issued
by the Committee and by the Board pursuant to the Plan. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Award shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.

 

2.                                      VESTING SCHEDULE; SERVICE REQUIREMENT.
Except as otherwise accelerated by the Committee, a portion of the Phantom
Shares shall vest during Participant’s continued service with the Company or an
Affiliate  (including Participant’s services for the Company pursuant to the
Services Agreement, dated as of December 19, 2011, by and between Sanchez Oil &
Gas Corporation and the Company) (“Continuous Service”) on each “Vesting Date”
set forth above (each, a “Vesting Date”), in each case, as set forth on the
first page of this Agreement under the heading “Vesting of Phantom Shares,” as
follows:

 

(a)                                 thirty-three and one-third percent (33
1/3%) of the Phantom Shares will vest on the first Vesting Date;

 

(b)                                 an additional thirty-three and one-third
percent (33 1/3%) of the Phantom Shares will vest on the second Vesting Date;
and

 

--------------------------------------------------------------------------------


 

(c)                                  an additional thirty-three and one-third
percent (33 1/3%) of the Phantom Shares will vest on the third Vesting Date.

 

Phantom Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Phantom Shares” and Phantom Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Phantom Shares.”
Notwithstanding the foregoing, upon the occurrence of a Change of Control, a
Qualifying Termination (as defined below), a Constructive Termination (as
defined below), Participant’s death or Disability, any Unvested Phantom Shares
shall become Vested Phantom Shares. If an installment of the vesting would
result in a fractional Vested Phantom Share, such installment will be rounded to
the next lower Phantom Share except the final installment, which will be for the
balance of the Phantom Shares.

 

For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of Participant’s Continuous Service by the Company other than due to
Participant’s (i) commission of, conviction for, plea of guilty or nolo
contendere to a felony, or other material act or omission involving dishonesty
or fraud or (ii) gross negligence or willful malfeasance.

 

For purposes of this Agreement, “Constructive Termination” shall mean (i) the
assignment of a duty or duties to Participant by the Board that are not
commensurate with the position of [Chief Executive Officer] or the Board’s
material reduction in Participant’s duties; provided, that, the foregoing occurs
without Participant’s consent, and provided, further, that, Participant has
provided notice to an executive officer of the Company (other than the
Participant), with a copy to the Board, within thirty (30) days after the
initial occurrence of the event set forth in clause (i) of Participant’s
intention to terminate Participant’s Continuous Service due to a Constructive
Termination, and the Company has failed to cure such event to the reasonable
satisfaction of Participant within thirty (30) days after receipt of notice
thereof, or (ii) any reduction in Participant’s title or position as [Chief
Executive Officer] without Participant’s consent, provided, further, that,
Participant has provided notice to an executive officer of the Company (other
than the Participant), with a copy to the Board, within thirty (30) days after
such reduction of Participant’s intention to terminate Participant’s Continuous
Service due to a Constructive Termination, and the Company has failed to cure
such reduction to the reasonable satisfaction of Participant within thirty
(30) days after receipt of notice thereof. For the avoidance of doubt, grounds
for Participant to terminate Continuous Service due to a Constructive
Termination shall not exist if the events in (i) or (ii) above occur while
Participant controls, directly or indirectly, the Board or such events are
initiated at the direction of Participant (in which case consent shall be deemed
to have been given by Participant).

 

3.                                      SETTLEMENT.  Subject to Section 2 above
and Section 9 below, with respect to the Vested Phantom Shares that become
vested as of a given Vesting Date, the Company shall pay to the Participant an
amount of cash equal to (x) the Fair Market Value of one Common Share as of the
Vesting Date multiplied by (y) the aggregate number of the Phantom Shares that
become vested on the applicable Vesting Date on the thirtieth (30th) day
following the applicable Vesting Date (such date, the “Settlement Date”) and
upon settlement, such Vested Phantom Shares will cease to be credited to the
Account.

 

4.                                      CONDITIONS OF FORFEITURE. Except as set
forth in Section 2 above, upon any termination of Participant’s Continuous
Service (the “Termination Date”) for any or no reason, including but not limited
to Participant’s voluntary resignation or termination by the Company with or
without cause, before all of the Phantom Shares become Vested Phantom Shares,
all Unvested Phantom Shares as of the Termination Date shall, without further
action of any kind by the Company or Participant, be forfeited.

 

5.                                      NON-TRANSFERABILITY. Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Phantom Shares, or any right or interest therein, by operation of
law or otherwise, except only with respect to a transfer of title effected
pursuant to Participant’s will or the laws of descent and distribution following
Participant’s death. References to Participant, to the extent relevant in the
context, shall include references to authorized transferees. Any transfer in
violation of this Section 5 shall be void and of no force or effect, and shall
result in the immediate forfeiture of all Phantom Shares.

 

6.                                      DIVIDEND EQUIVALENTS AND VOTING RIGHTS.
The Participant shall not be deemed for any purpose to be the owner of the
Common Shares underlying the Phantom Shares subject to the Award, other than

 

2

--------------------------------------------------------------------------------


 

with respect to the Participant’s right to receive payment upon vesting and
settlement of the Phantom Shares pursuant to Section 3 above.  The Participant
acknowledges and agrees that, with respect to each Phantom Share credited to the
Account, the Participant has no voting rights with respect to the Company.  If
the Company pays a cash dividend on its outstanding Common Shares for which the
Record Date (for purposes of this Agreement, the “Record Date” is the date on
which shareholders of record are determined for purposes of paying the cash
dividend on Common Shares) occurs after the Date of Grant and prior to the
Settlement Date, the Participant shall receive a lump sum cash payment on the
applicable Settlement Date equal to the aggregate amount of the ordinary cash
dividends paid by the Company on a single Common Share multiplied by the number
of Phantom Shares awarded under this Agreement that are both (x) unvested and
unpaid as of each applicable Record Date and (y) settled upon such Settlement
Date.

 

7.                                      CAPITAL ADJUSTMENTS AND CORPORATE
EVENTS. If, from time to time during the term of this Agreement, there is any
capital adjustment affecting the outstanding Common Shares as a class without
the Company’s receipt of consideration, the Unvested Phantom Shares shall be
adjusted in accordance with the provisions of Section 4(c) of the Plan. Any and
all new, substituted or additional securities that become subject to the Award
hereunder because of a capital adjustment shall be immediately subject to the
forfeiture provisions of this Agreement and included thereafter as “Unvested
Phantom Shares” for purposes of this Agreement.

 

8.                                      GENERAL ASSETS.  All amounts credited to
the Participant’s Account under this Agreement shall continue for all purposes
to be part of the general assets of the Company.  The Participant’s interest in
the Account shall make the Participant only a general, unsecured creditor of the
Company.

 

9.                                      TAX MATTERS.

 

(a)                                 The Company’s obligation to pay amounts to
Participant upon the vesting and settlement of the Phantom Shares shall be
subject to the satisfaction of any and all applicable federal, state and local
income and/or employment tax withholding requirements (the “Required
Withholding”) and the Company shall withhold from any payment due to the
Participant such amount necessary to satisfy Participant’s Required Withholding.

 

(b)                                 Participant acknowledges that the tax
consequences associated with this Award are complex and that the Company has
urged Participant to review with Participant’s own tax advisors the federal,
state, and local tax consequences of this Award. Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Participant understands that Participant (and not the
Company) shall be responsible for Participant’s own tax liability that may arise
as a result of the Award.

 

10.                               ENTIRE AGREEMENT; GOVERNING LAW. The Plan and
this Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency between
the provisions of this Agreement and of the Plan, the provisions of the Plan
shall govern. Nothing in the Plan and this Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the Parties. The Plan and this Agreement are to be construed
in accordance with and governed by the internal laws of the State of Delaware,
without giving effect to any choice-of-law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Parties. Should any provision of the
Plan or this Agreement relating to the subject matter hereof be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

11.                               INTERPRETIVE MATTERS. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The term “include” or “including” does not denote or imply any
limitation. The captions and headings used in this Agreement are inserted for
convenience and shall not be deemed a part of this Award or this Agreement for
construction or interpretation.

 

12.                               NATURE OF PAYMENTS. Any and all payments in
respect of Phantom Shares hereunder shall constitute special incentive payments
to Participant and shall not be taken into account in computing the amount of
salary or

 

3

--------------------------------------------------------------------------------


 

compensation of Participant for the purpose of determining any retirement, death
or other benefits under (a) any retirement, bonus, life insurance or other
employee benefit plan of the Company, or (b) any agreement between the Company
and Participant, except as such plan or agreement shall otherwise expressly
provide.

 

13.                               AMENDMENT; WAIVER. This Agreement may be
amended or modified only by means of a written document or documents signed by
the Company and Participant. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

14.                               NOTICE. Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
this Agreement, or to such other address as such Party may designate in writing
from time to time by notice to the other Party in accordance with this
Section 14.

 

15.                               SECTION 409A.  Notwithstanding anything herein
to the contrary, this Agreement is intended to be interpreted and applied so
that the payments set forth herein either shall either be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or shall comply with the requirements of Section 409A of the Code,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code. 
Notwithstanding the foregoing, none of the Company, its Affiliates, officers,
directors, employees, or agents guarantees that this Agreement complies with, or
is exempt from, the requirements of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, such requirements.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Title:

 

 

Address:

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PHANTOM SHARES SUBJECT TO THIS
AWARD SHALL VEST AND BECOME SETTLED, IF AT ALL, ONLY DURING THE PERIOD OF
PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT
THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of a copy of
the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions hereof and thereof. Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of tax and
legal counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Participant hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Company upon any change in the address for notice indicated in this Agreement.

 

 

 

 

 

 

 

 

 

 

 

DATED:

 

 

SIGNED:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------